Citation Nr: 1543951	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for vertigo prior to May 22, 2015, and a rating higher than 30 percent thereafter.

2.   Entitlement to an initial compensable rating for chest scar, status-post open heart surgery prior to March 22, 2010, and a rating higher than 10 percent thereafter.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel








INTRODUCTION

The Veteran served on active duty from June 1982 to July 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Baltimore, Maryland currently has jurisdiction of this case.

In March 2015, the Board remanded the case for further development and based on this development, the Appeals Management Center (AMC), in a June 2015 rating decision, granted service connection for a back disability and a dry eye disability; these awards represent a complete grant of the benefits sought with respect to the Veteran's back and dry eye claims.  The increased rating claims on appeal have since returned for further appellate consideration.

A June 2015 VA examination report raises the issue of entitlement to service connection for hearing loss.  The Board does not have jurisdiction of the issue, and it is REFERRED to the Agency of Original Jurisdiction for the appropriate development.

FINDINGS OF FACT

1.  Resolving any doubt in his favor, the Veteran's peripheral vestibular disorder has been productive of dizziness and occasional staggering throughout the appeal period.  Meniere's disease is not demonstrated.

2.  The Veteran has one painful and superficial linear scar on his chest, status-post open heart surgery, which contains keloid formation; it is stable and does not cause any disabling effects.

3.  The Veteran has two smaller non-linear scars on the lower part of his chest, status-post open heart surgery, which are not painful or unstable and do not cause any disabling effects.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for vertigo have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code (DC) 6204 (2015).

2.  The criteria for a disability rating of 10 percent, but no higher, for chest scarring, status-post open heart surgery, have been met throughout the appeal period.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In this case, the Veteran's vertigo and scar claims arose from his disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's claims file contains his STRs, service personnel records, post-service VA and private medical records, a color photograph, and his contentions in support of the claim. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with the claim have been satisfied.


III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Vertigo

The Veteran's vertigo is rated under DC 6204 which contemplates peripheral vestibular disorders.  Under such code, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.  A note provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id.

In this case, the Veteran's STRS show that he reported dizziness in service as early as 1993/1994 and had been diagnosed with various vestibular conditions in service, characterized as dizziness, episodic dysequilibrium, and vertigo, and left ear vestibulopathy.  See April 2009 STRs.  In addition, while experiencing this dizziness, the Veteran experienced two syncopal episodes during service - one in mid-1990's and another in 2006 while shaving.  See October 2006 and January 2007 consultation reports; March 2007 STR showing positive tilt test table and findings consistent with neurocardiogenic syncope.  In May 2009, he was afforded a VA-sponsored (pre-separation) examination during which he reported dizziness and occasional loss of balance.  Staggering gait was not shown during the examination.  

Post-service, in January 2011, the Veteran underwent an additional VA-sponsored examination during which he reiterated that he experienced constant dizziness, as well as an intermittent staggering gait, approximately three times per week.

A May 2015 VA examination report indicates that the Veteran's gait was normal but Romberg test was abnormal for unsteadiness.  His vestibular condition was productive of chronic dizziness with daily symptoms of unsteadiness.  His staggering occurred less than once a month.

In June 2015 written argument, the Veteran stated that the imbalance caused by his vertigo causes staggering immediately after standing and requires him to make continual adjustments to walk straight.

As indicated above, the RO assigned an initial 10 percent rating for the Veteran's vertigo prior to May 22, 2015, and a 30 percent rating thereafter.

However, after having reviewed the complete record, the Board finds that the criteria for the 30 percent rating for the Veteran's vertigo have been met throughout the entire appeal period, and not just from May 22, 2015.  In this regard, the Veteran has consistently, since service, reported feeling dizzy, and, as a lay person, he is competent to report such an observable symptom.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Also, there is no evidence to suggest that his lay statements are not credible.  In addition to the lay evidence, the medical evidence clearly shows that the Veteran's peripheral vestibular condition has been productive of dizziness during and since service.    

The Board also finds that, with resolution of all doubt in the Veteran's favor, the evidence also supports a finding that his vertigo has been productive of occasional staggering throughout the appeal period.  Although a staggering gait is not specifically notated in the STRs or shown during the VA sponsored examinations, the medical evidence does document the Veteran's multiple complaints of feeling "off balance" in combination with feelings of dizziness, and two associated in-service syncopal episodes.  The Board also observes that the Veteran has consistently reported that he is very sensitive to his vertigo symptoms and has learned over the years to counter his unsteadiness.  He explained that rapid movement, certain positions, elevators, and tilting his head caused severe unsteadiness and staggering that could only be reduced or prevented by stopping what he is doing.  See October 2010 notice of disagreement (NOD); Veteran's January 2011 statement; December 2012 VA Form-9.  In essence, after having experienced two syncopal episodes, his focus has been to avoid staggering by stopping what he is doing until his symptoms resolve.  Presumably, if one has a syncopal episode and thus loses consciousness, he or she will stagger, if walking at the time.  Thus, regardless of his attempts to reduce his symptoms, occasional staggering, at the very least, has been demonstrated throughout the appeal period.

However, the criteria for a rating higher than 30 percent for the Veteran's vertigo have not been met.  Notably, a higher rating is not available under DC 6204, as a 30 percent rating is the maximum allowable rating for peripheral vestibular disorders.  

Moreover, no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The medical evidence of record does not show that the Veteran has a current diagnosis of Meniere's syndrome (endolymphatic hydrops), chronic nonsuppurative otitis media with effusion, otosclerosis, or benign or malignant neoplasm of the ear.  See 38 C.F.R. § 4.87, Diagnostic Codes 6201-6202, 6205, 6208-6209.  There is also no evidence of record that the Veteran's disability is manifested by the complete loss of both auricles.  See 38 C.F.R. § 6207.  As such, a rating in excess of the 30 percent is not warranted under any of the other potentially applicable diagnostic codes for diseases of the ear. 

In summary, the Board assigns the 30 percent rating for the Veteran's vertigo for the entire appeal period, but the preponderance of the evidence is against a rating higher than 30 percent. 


B.  Chest Scarring, Status-Post Open Heart Surgery

The Veteran also seeks a higher rating for the scarring located on his chest, status- post surgery.  By way of history, during service in October 2008, he underwent repair of an atrial septal defect, and as a result of that surgery, scarring on his chest developed.   Then, after subsequent findings of atrial flutters, he also underwent atrial ablation in November 2008.

The RO assigned a noncompensable rating for the chest scarring for the period prior to March 22, 2010, and a 10 percent rating thereafter, pursuant to DC 7804.  38 C.F.R. § 4.118.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

DC 7800 rates scars of the head, face, or neck based upon disfigurement.  38 C.F.R. § 4.118.

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq cm) warrants a 20 percent rating. A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq cm) warrants a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating.  38 C.F.R. § 4.118.  

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that is superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) indicates that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7803, a 10 percent rating is warranted for superficial and unstable scars. Note (1) under that code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.
Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

In this case, the record reflects that the Veteran filed a service connection claim for his chest scar prior to his discharge from service.  

In April 2009, he was afforded a VA-sponsored examination and the examiner noted that the Veteran had an elevated vertical scar along the midline sternum measuring 16 cm x 0.5 cm.  The scar had disfigurement, keloid formation, hyperpigmentation, and abnormal texture of less than 6 square inches.  There was no evidence of tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, hypopigmentation, and limitation of motion.

A March 2010 VA outpatient evaluation revealed plaques on the midline of the Veteran's chest - hypertrophic versus keloid scar; diagnosis was keloid formation in chest scar, requiring topical medication for itching.

In his October 2010 NOD, he stated that the keloid on his chest scar was painful to the touch and had not been responsive to topical medication.

In January 2011, he submitted a color photograph of his chest scar and reiterated it was painful to the touch.  See also, January 2011 Veteran's statement.

A February 2011 VA-sponsored examination report notes the Veteran's report of pain in his sternum scar, as well as worsening keloid formation.  
	
He last underwent a VA skin examination in May 2015.  The linear scar along the midline of the chest was noted.  The examiner noted that linear mid-chest scar contained keloid scar tissue; was painful/sensitive to touch; and itches.  It was not unstable.  The examiner also noted the presence of two non-linear scars on lower part of chest, which the examiner stated was also secondary to his open heart surgery in service.  The two non-linear scars located in the lower midline chest each measure .5 cm x. 5 cm.  They were described as superficial and non-painful.  The examiner stated that none of the scars impacted the Veteran's ability to work.

Based on the probative evidence, both lay and medical, the Board finds that the criteria for the currently assigned 10 percent have been met for the entire rating period, and not just from March 22, 2010.  The Veteran has consistently reported that the keloid formation on his chest scar is painful and sensitive to touch and he, as a layperson, is competent to report such an observable symptom.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Moreover, the medical evidence documents that the Veteran's feelings of pain or sensitivity in his linear chest scar stems from the formation of keloid tissue within the scar.  

There is also no evidence to suggest that his lay statements are not credible.  Moreover, the record further shows that, even prior to his service discharge, the Veteran's linear chest scar was noted to have had this keloid formation.  See April 2009 VA-sponsored examination report.  Thus, resolving all doubt in his favor, the 10 percent rating is assigned for the entire appeal period, i.e., August 1, 2009, the day after service separation. 

A rating higher than 10 percent however is not warranted for the Veteran's chest scarring as a 10 percent rating is the maximum rating available for one painful scar under DC 7804.

The Board recognizes that the 2015 VA examination revealed two additional surgical scars on the lower part of the Veteran's chest.  Service connection for these non-linear scars is not in effect, but the Board observes that the 2015 VA examiner related them to the in-service open heart surgery as well.  Nonetheless, even considering those two additional scars, a rating higher than 10 percent is not warranted for the chest scarring.  Significantly, the evidence does not demonstrate that the two smaller non-linear scars on the lower part of the chest are either painful or unstable.  Rather, as noted above, only the one linear scar is painful.  Thus, in the absence of three or more painful or unstable scars, a higher rating under DC 7804 is still not warranted.

Moreover, DC 7802 is not applicable because although the two smaller scars are superficial and non-linear, they do not measure 144 square inches (929 sq. cm.) or greater.

In addition, the remaining scar codes do not provide for a higher rating.  DC 7800 does not apply in this case as the service-connected scarring is located on the Veteran's chest.  DC 7801 is not applicable as the Veteran's chest scarring is not considered deep.  DC 7803 is not relevant to this appeal because the service-connected superficial scarring is stable.  Lastly, the evidence of record does not indicate that any of his chest scarring is productive of any limitation of function of the affected area.  The 2015 VA examiner affirmatively stated that Veteran's surgical scarring does not result in any functional limitations.  Therefore, DC 7805 does not provide for a higher or separate rating. 

In summary, the Board assigns the 10 percent rating for the chest scarring for the entire appeal period, but the preponderance of the evidence is against a rating higher than 10 percent. 


IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Veteran's chief complaints of dizziness and feeling unsteady or off balance are contemplated in the rating criteria.  In addition to the 30 percent rating under DC 6204, the Veteran is in receipt of a separate rating for his tinnitus, and as noted above, the Meniere's disease has not been demonstrated.  The Veteran's chief complaints of a painful superficial linear scar in his mid-chest are contemplated in the rating criteria.  Moreover, as noted, the two non-linear scars are not shown to be painful or unstable and not measure 144 square inches (929 sq. cm.).  Accordingly, the rating criteria contemplate the Veteran's service-connected vertigo and chest scarring.  There is no evidence in the record or allegation of symptoms of and/or impairment due to these disabilities not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Veteran has not asserted that he is unemployed due to his service-connected vertigo and/or chest scarring.  In addition, the May 2015 VA medical examiners specifically indicated that the Veteran's vertigo and chest scar do not impact his ability to work.  Because the issue of unemployability has not been reasonably raised by the record, a claim of entitlement to a total rating based on individual unemployability (TDIU) is not included among the issues currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
ORDER

The 30 percent rating, but no higher, for service-connected vertigo is assigned from August 1, 2009, subject to the law and regulations governing the payment of monetary benefits.

The 10 percent, rating but no higher, for service-connected chest scar is assigned form August 1, 2009, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


